

EXHIBIT 10.9


SUMMARY OF BONUS PROGRAM
OF OHIO VALLEY BANC CORP.


The following is a description  of the  Bonus  Program  (the "Bonus Program")
 of Ohio Valley Banc Corp.  ("Ohio Valley")  provided pursuant to  Item
601(b)(10)(iii) of  Regulation  S-K promulgated by the Securities and Exchange
Commission, which requires a written description of a compensatory plan when no
formal document contains the compensation information.
 
The executive officers of the Company receive no compensation from the
Company.  Instead they are paid by subsidiaries for services rendered in their
capacities as executive officers of subsidiaries of the Company.
 
The objectives of the bonus component of the Company's compensation program are
to: (a) motivate executive officers and other employees and reward such persons
for the accomplishment of both annual and long range goals of the Company and
its subsidiaries, (b) reinforce a strong performance orientation with
differentiation and variability in individual awards based on contribution to
long-range business results and (c) provide a fully competitive compensation
package that will attract, reward, and retain individuals of the highest
quality.   All employees of the Company's subsidiaries holding positions with a
pay grade of 9 or above, as well as some employees who were graded 9 or above
before the redesign of the salary structure, are eligible to participate in the
bonus program, including all of the named executive officers.
 
Bonuses payable to participants in the bonus program are based on (a) the
performance of the Company and its subsidiaries as measured against specific
performance targets; and (b) each employee's individual performance.    At the
beginning of each fiscal year, the Compensation Committee sets specific
performance targets for the Company and its subsidiaries based on a combination
of some or all of a number of performance criteria.  The targets are based on
one or more of the following performance criteria: net income, net income per
share, return on assets, return on equity, asset quality (as measured by the
ratio of adversely classified assets to tier 1 capital plus the ALLL), tier 1
leverage ratio and efficiency ratio.  It is the objective of the Compensation
Committee to establish goals that are “reaching” but “reachable.”  The
Compensation Committee may not consider the goals to be of equal weight, but, in
the aggregate, it considers them to be fundamental metrics which are important
to the long-term performance of the Company and which, at the same time, do not
expose the Company to, nor incent the employees to undertake, excessive risks
which would threaten the Company’s long-term value.  At the end of the fiscal
year, the aggregate amount available for the payment of a bonus, if any at all,
is determined by the Company’s Board of Directors upon recommendation of its
Compensation Committee based on an evaluation of the accomplishment of the
performance targets.  A bonus may be paid without targets having been
established or achieved.  No officer or employee has any right to the payment of
a bonus until the Board of Directors has exercised its discretion to award one
and the amount to be paid to each person has been determined and announced.
 
Once the aggregate amount of the bonus pool is determined, individual bonus
awards, for eligible employees in grades 11 and below, are determined through a
formula that applies each employee's performance evaluation score to a “bonus
grid,” reflecting the individual employee's job grade and individual job
performance using the performance criteria referenced above.  For employees in
grades 12 and above, individual bonus awards are determined by the level of
achievement by the Company and its subsidiaries of some or all of a number of
previously mentioned performance metrics. Upon the recommendation of the
Compensation Committee and if approved by the Board, individual bonus awards for
grades 12 and above are typically awarded as a percent of base
compensation.  Employees are evaluated by their supervisors, except for Mr.
Smith and Mr. Wiseman, who are evaluated by the Compensation Committee.  The
Company’s Board of Directors approves the bonuses payable to the executive
officers under the Bonus Program based upon the recommendation of the
Compensation Committee.
 
Bonuses are normally paid in February in cash in a single lump sum, subject to
payroll taxes and tax withholdings.



